Citation Nr: 1610165	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  13-33 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with depressive disorder.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

M. Sorisio, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to October 1956.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Milwaukee, Wisconsin Department of Veterans Affairs (VA) Regional Office (RO).  A September 2011 rating decision awarded service connection for PTSD, evaluated as 70 percent rating, effective August 8, 2011.  Subsequently in September 2011, the RO received the Veteran's claim for TDIU, which the RO expanded to include a claim for increase for PTSD.

A hearing was held before the undersigned in December 2014.  A transcript of the hearing is of record.  

In May 2015, the appeal was remanded for further evidentiary development.

In a July 2015 letter, the Veteran's attorney requested that the Veteran be scheduled for a Board hearing so he could offer further evidence in the form of his testimony.  See August 2015 VA Form 27-0820, Report of General Information (clarifying that the Veteran's attorney was requesting a Board hearing and not a hearing before the RO).  Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  Generally, a claimant is only entitled to one hearing on appeal.  Here, there is no indication that circumstances have changed since the December 2014 hearing which would warrant conducting a second Board hearing.  Therefore, the attorney's request for another hearing before the Board is denied.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
FINDINGS OF FACT

1.  The Veteran's PTSD with depressive disorder has been manifested by total occupational and social impairment throughout the appeal period.

2.  TDIU could not be granted for the Veteran's other service-connected disabilities without consideration of PTSD with depressive disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for PTSD with depressive disorder have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The claim of entitlement to an award of TDIU is rendered moot by the grant of a 100 percent schedular rating for PTSD with depressive disorder.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 4.14, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Regarding the claim seeking an increased rating for PTSD, the Board finds that VA has substantially satisfied the duties to notify and assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with adjudication of the claim given the favorable nature of the Board's decision.

Regarding the claim for TDIU, as the issue is being dismissed as moot, any deficiency of notice or assistance is harmless.  

II.  Legal Criteria and Analysis

A.  PTSD

Disability evaluations are determined by the application of the Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual disorders in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the Veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran's PTSD with depressive disorder has been evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under these criteria, a 100 percent rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

Evaluation under § 4.130 is symptom-driven, meaning that symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  In Vazquez-Claudio, the United States Court of Appeals for the Federal Circuit explained that the frequency, severity and duration of the symptoms also play an important role in determining the rating.  Id. at 117.  Significantly, however, the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  38 C.F.R. § 4.21; Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms listed in the rating criteria or symptoms of similar severity, frequency, and duration, that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Mauerhan, 16 Vet. App. at 443; see also Vazquez-Claudio, 713 F.3d at 117.

After evaluating the evidence of record, the Board finds that symptoms of the Veteran's PTSD with depressive disorder more nearly approximate the criteria for a 100 percent rating, as they reflect total occupational and social impairment.

Regarding social impairment, the record reflects the Veteran severely isolates himself and avoids all interactions with other people.  Although he is married and has children, he has reported that he is not close to his spouse or children.  He does not have any friends and does not leave the house, even to run errands or to attend funerals or weddings.  If he does leave the house, it causes him great stress.  Board Hearing Tr. at 3, 5, 7.  

On August 2011 VA examination, the examiner concluded the Veteran had an inability to establish and maintain effective relationships.  He also commented that the Veteran had severe depression.

In a March 2015 letter J.R.N., Ph.D., reported that the Veteran had an inability to relate to people.  The Veteran reported to her that his stressor was the in-service death of his best friend.  He hated himself because of his firm belief that his friend died because the Veteran failed to do his job.  J.R.N. noted that this belief contradicted the circumstances of his friend's death, but that fact did not impact the Veteran's continued belief regarding his role in the death.  She explained that the loss of his friend caused him profound regressed behavior in his ability to relate to others.  She noted that the Veteran had been married for thirty years, but was not close to his wife or children and that comments from the Veteran suggested his marriage was not successful.  He reported that the distance from his family caused him guilt since he knew he had not been there for the people who have loved him.  He noted that he routinely left the house if family or friends visited.  He would pass the time by himself at a VA cemetery looking for gravestones with dates of death during the Korean War.  He was lonely and sometimes felt like he was in a daze and that things around him were not real.  He engaged in very little productive activity, mainly watching television and looking through pictures from service.  He reported not having any hobbies, although he did sometimes go to bingo.

On July 2015 VA examination, the Veteran reported having little contact with his brother or sister.  He felt connected to his grandsons, but he did not want to get close to them or anyone else because he did not "want to get hurt again."  He said he was a loner and had difficulty opening up to others.  He tried to avoid going to social events, but if he did have to go, he stayed on the periphery of the gathering because of his discomfort in crowds.  The examiner indicated that his PTSD symptoms included depressed mood, anxiety, chronic sleep impairment, flattened affect, and disturbances of motivation and mood. 

The evidence also reflects the Veteran is in persistent danger of hurting himself or others and has persistent delusions.  In her March 2015 letter, J.R.N. noted that the Veteran's belief that he is personally responsible for his friend's in-service death is a fixed delusion.  She further found that he was a persistent danger to himself since he has not only had suicidal ideation, but has made realistic plans that he sometimes came close to executing.  Specifically, the Veteran told her that he had thought of jumping off a bridge or reenlisting and finding a way to get killed in service.  He also reported that he had once held a gun under his chin, but had not been able to pull the trigger.  J.R.N. also explained that the Veteran had persistent and extreme negative cognitions and expectations concerning himself and life.  He believed the world was a dangerous place, that no one could be trusted, and that his in-service stressors had irreversibly altered his life.

The record also reflects the Veteran experiences disorientation to time or place.  For example, on July 2015 VA examination, the Veteran reported that his spouse would not let him drive because he had gotten lost and disoriented in familiar places.  She also did not want him to work because she did not trust him and thought he would get lost.  The examiner noted that a full neuropsychological assessment would be necessary to further delineate the extent of these deficits.  

The Board finds that this evidence is at least in equipoise on the question of whether symptoms of the Veteran's PTSD with depressive disorder cause him total social impairment.

Regarding occupational impairment, the record reflects the Veteran retired in July 2010 from employment as a Housekeeping Supervisor at Potawatomi Casino.  See, e.g., September 2011 VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

On June 2011 VA neuropsychiatric evaluation, the Veteran reported that he was having difficulty remembering his children's birthdays and how old they are.  He also misplaced objects on occasion and had not been following the directions for his medications.

The record contains a November 2011 VA opinion that concludes the Veteran might be successful at a low stress, sedentary job with minimal coworker interruptions.  The Board places little weight of probative value on this opinion since it is phrased in speculative terms.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).  However, the clinician also indicated that the Veteran's vocational limitations included difficulty in interacting with others, a flat affect, a depressed mood, and heightened startle response.  

J.R.N.'s March 2015 letter states that over the years the Veteran has selected jobs where he could be isolated.  For example, although the Veteran's most recent employment was as a supervisor where he supervised 40 employees, he worked the night shift and communicated little with his employees.  He gave them orders, but ate and took breaks alone.  J.R.N. opined that the Veteran would have been considered employable at the time his last job ended for jobs with similar job requirements.  Specifically, she noted that he could work at a job that required only intermittent focus or sustained effort, toleration of isolation and irritability, and sometimes requiring a slower pace as a result of his depression.  She commented that the Veteran's work history was amazingly good in view of the severity of his impairment and that the Veteran had worked because he did not given himself an alternative to work.  J.R.N. also commented that she found problems with the Veteran's short term memory and with his learning abilities.

On July 2015 VA examination, the examiner noted that the Veteran had always preferred third shift or solitary jobs because he did not want to get close to anyone.  He noted that the Veteran's unfriendly nature and desire to isolate himself had caused him difficulties with co-workers.  The examiner commented that the Veteran's memory and cognition were impaired as he struggled during the examination to recall his own personal history.  He was unable to name when he stopped working or how often some of his symptoms occurred.  The examiner provided an estimate regarding the degree of impairment of the Veteran's symptoms on his ability to engage in employment.  He found that symptoms regarding his ability to relate to others caused severe impairment in his ability to work cooperatively and effectively with co-workers and supervisors, but only caused moderate impairment in his ability to work with the public.  The examiner found that symptoms interfering with attention, concentration, and problem-solving caused the Veteran moderate impairment in his ability to understand and follow instructions and to retain instructions.  They caused a mild impairment of his ability to communicate effectively in writing and to solve technical or mechanical problems.  Symptoms interfering with his motivation and drive were found to cause him mild impairment in his ability to maintain task persistence and pace, to arrive at work on time, and to work a regular schedule without excessive absences.  The examiner concluded that the Veteran's functional difficulties were related to his PTSD symptoms and would directly impact his occupational functioning in a sedentary employment setting, a loosely supervised employment situation, and employment requiring little interaction with the public.  

The Board places equal weight of probative value on the conclusions regarding the Veteran's occupational impairment found in J.R.N.'s letter and in the July 2015 examination report, since both opinions are based on a complete interview of the Veteran and reflect knowledge of his history of disability.  In resolving all reasonable doubt in favor of the Veteran, the Board concludes that the Veteran's interpersonal, cognitive, and memory impairments cause him total occupational impairment.  

As such, a balance of the evidence reflects that the Veteran has total occupational and social impairment.  Therefore, the appeal is granted.

Since the Veteran is being assigned a rating of 100 percent, a higher evaluation is not available, and an extraschedular analysis under Thun v. Peake, 22 Vet. App. 111, 115 (2008) is not necessary.

B.  TDIU 

A TDIU may be assigned 'where the schedular rating is less than total' when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2).

Because the above decision awards a 100 percent schedular rating for PTSD with depressive disorder for the entire appeal period, there remains no rating period where the schedular rating is 'less than total,' as required for a TDIU.  38 C.F.R. § 4.16(a).  Assignment of a total schedular rating does not automatically render a TDIU claim moot.  In Bradley v. Peake, 22 Vet. App. 280 (2008), the United States Court of Appeals for Veterans Claims (Court) found that a TDIU was warranted in addition to a schedular 100 percent evaluation where TDIU had been granted for a disability other than the disability for which a 100 percent rating was in effect.  Under those circumstances, there was no 'duplicate counting of disabilities.'  Bradley, 22 Vet. App. at 293.  

Here, the only other disabilities the Veteran is service connected for are a scar from a shell fragment wound over the right eye, rated noncompensable, and a scar from a puncture wound to the right upper quadrant, rated noncompensable.  On July 2015 VA scar examination, the examiner concluded that it was at least as likely as not that the Veteran's service-connected scar disabilities would still render him able to secure and maintain substantially gainful employment, because there were no symptoms of functional loss resulting from the service-connected scars.  Therefore, the evidence does not show that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected scar disabilities.

Here, to award a separate TDIU rating in addition to the schedular 100 percent rating based on the Veteran's service-connected PTSD with depressive disorder would result in duplicate counting of disabilities.

As such, there is no question of law or fact remaining regarding the issue of entitlement to a TDIU.  Therefore, that issue is rendered moot and must be dismissed.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 4.14, 4.16.



ORDER

A 100 percent rating for PTSD with depressive disorder is granted, subject to the laws and regulations governing the award of monetary benefits.

The appeal of the issue of TDIU, having been rendered moot, is dismissed.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


